DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application 15870277 filed 01/12/2018.

Allowable Subject Matter
3.	Claims 21 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claim(s) 9 – 10 and 23 - 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakabayashi (US 20180199298 A1)

	Regarding claim 9, Wakabayashi discloses a method, comprising: 
	obtaining sidelink synchronization information from a first terminal (UE sends SLSS to other UE (UE 1104); see paragraph [0070] and Fig. 11);
	determining that a synchronization source of the first terminal is a global navigation satellite system (GNSS) clock (SLSS contains indicator of where the sync source originates, e.g. D2DSSue_global indicating a global (i.e. GNSS) source; see paragraphs [0074] and [0081 – 0082]); and 
	synchronizing with the first terminal according to the sidelink synchronization information (second UE receives the SLSS and uses it to stay synchronized; see paragraph [0070] and Fig. 11).

	Regarding claims 10 and 24, Wakabayashi discloses the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses
	wherein the sidelink synchronization information comprises a sidelink synchronization signal (SLSS), wherein the SLSS comprises a primary synchronization signal (PSSS) and a secondary synchronization signal (SSSS), and wherein determining that the synchronization source of the first terminal is the GNSS clock comprises: parsing at least one of the PSSS or the SSSS to obtain a first sequence (SLSS includes PSSS and SSSS; see paragraphs [0060 - 0064] and Figs. 8 – 9; the Examiner notes that any data necessarily comprises a sequence),, wherein the first 46Attorney Docket No. 43968-0095002 / Client Ref. No. 84583902US09 sequence indicates that the synchronization source is the GNSS clock (SLSS contains D2DSSue_global indicating that the sync source is global (i.e. GNSS); see paragraphs [0081 - 0082])

	Regarding claim 23, Wakabayashi discloses an apparatus (communications device/UE; see Abstract and Fig. 11), comprising: 
	at least one processor (communications device/UE; see Abstract and Fig. 11; the Examiner understands a UE as comprising at least one processor);
	a computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (communications device/UE; see Abstract and Fig. 11; the Examiner understands a UE as comprising a non-transitory storage medium coupled to the processor with instructions), 
	wherein the programming instructions instruct the at least one processor to: 
		obtain sidelink synchronization information from a first terminal (UE sends SLSS to other UE (UE 1104); see paragraph [0070] and Fig. 11);
		determine that a synchronization source of the first terminal is a global navigation satellite system (GNSS) clock (SLSS contains indicator of where the sync source originates, e.g. D2DSSue_global indicating a global (i.e. GNSS) source; see paragraphs [0074] and [0081 – 0082]); and 
		synchronize with the first terminal according to the sidelink synchronization information (second UE receives the SLSS and uses it to stay synchronized; see paragraph [0070] and Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 5, 7 – 8, 13 – 17, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US 20180199298 A1) in view of Martin (US 20080247352 A1).

Regarding claim 1, Wakabayashi discloses subject matter relating to sidelink synchronization. Specifically, Wakabayashi discloses a method, comprising: 
obtaining first configuration information comprising an initial reference time or a scale parameter (UE 1103 receives system information incl. parameters relating to the GNSS system; see paragraph [0070] and Fig. 11 element 1105)
determining a current time according to a global navigation satellite system (GNSS) clock (UE receives GNSS signal and synchronizes its timing with the GNSS signal; see paragraph [0070] and Fig. 11); and 
calculating a transmission timeslot in a device-to-device (D2D) communications system according to the current time and the first configuration information (UE acquires sync from GNSS and synchronizes timing for transmission of SLSS in specific timeslot; see paragraphs [0060], [0070] and Fig. 11; SLSS transmission is D2D; see paragraph [0060] and Fig. 11)
Wakabayashi does not explicitly disclose that the configuration information includes a reference time or scale parameter.

Martin discloses subject matter relating to timing synchronization. Specifically, Martin discloses a signal with a reference time (message includes reference time referencing GNSS reference time; see paragraph [0028])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Wakabayashi with Martin by incorporating Martin’s reference time. One of ordinary skill in the art would have found it obvious  to do so, as this would allow for more accurate timing. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 2 and 14, Wakabayashi and Martin teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses:
obtaining second configuration information comprising a first parameter (UE 1103 receives further additional system information incl. GNSS parameters; see paragraph [0070] and Fig. 11 element 1105) 
UE sends SLSS; see paragraph [0070] and Fig. 11; the Examiner notes that the SLSS is generated according to GNSS, and therefore according to GNSS parameters); and 
sending sidelink synchronization information at the synchronization-information-sending slot (UE sends SLSS; see paragraph [0070] and Fig. 11)

Regarding claims 3 and 15, Wakabayashi and Martin teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses:
wherein the transmission timeslot in the D2D communications system includes at least one of a frame number or a subframe number in the D2D communications system (UE sends SLSS in specific timeslot; see paragraphs [0060], [0070] and Fig. 11; the Examiner notes that all timeslots in LTE systems include frame/subframe numbers).

Regarding claims 4 and 16, Wakabayashi and Martin teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses:
wherein the sidelink synchronization information comprises a sidelink synchronization signal (SLSS), wherein the SLSS comprises a primary sidelink synchronization signal (PSSS) and a secondary sidelink synchronization signal (SSSS), wherein at least one of the PSSS or the SSSS comprises a first sequence (SLSS includes PSSS and SSSS; see paragraphs [0060 - 0064] and Figs. 8 – 9; the Examiner notes that any data necessarily comprises a sequence), and wherein the first sequence indicates that the GNSS clock is a synchronization source  (SLSS contains D2DSSue_global indicating that the sync source is global (i.e. GNSS); see paragraphs [0081 - 0082])
 
	Regarding claims 5 and 17, Wakabayashi and Martin teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses:
	wherein at least one of: 
	a priority of the synchronization source that uses the GNSS clock is higher than a priority of a synchronization source beyond network coverage that does not use the GNSS clock (GNSS sources have higher priority than non-GNSS sources, e.g. eNB sync; see paragraph [0082]); 
	a priority of the synchronization source that uses the GNSS clock is higher than a priority of a synchronization source beyond network coverage that does not use the GNSS clock and a priority of a cell within network coverage; or 45Attorney Docket No. 43968-0095002 / Client Ref. No. 84583902US09 
	a priority of the synchronization source that uses the GNSS clock is higher than a priority of a synchronization source beyond network coverage that does not use the GNSS clock but lower than a priority of a cell within network coverage.

	Regarding claims 7 and 19, Wakabayashi and Martin teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses wherein obtaining the first configuration information comprises one of 
	obtaining the first configuration information in a pre-configuration manner; 
	when a first terminal is within network coverage, obtaining the first configuration information by receiving system broadcast information from a base station; 

	obtaining the first configuration information according to a preset protocol (UE 1103 receives system information incl. parameters relating to the GNSS system; see paragraph [0070] and Fig. 11 element 1105; the Examiner notes that wireless transmissions are performed according to preset protocols)

	Regarding claims 8 and 20, Wakabayashi and Martin teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses wherein calculating the transmission timeslot according to the current time and the first configuration information comprises: 
	calculating, according to the current time and the initial reference time or the scale parameter, a frame number and a subframe number in the D2D communications system which corresponding to the current time (UE acquires sync from GNSS and synchronizes timing for transmission of SLSS in specific timeslot; see paragraphs [0060], [0070] and Fig. 11; the Examiner notes that transmitting in a timeslot involves calculating the frame/subframe, and that this also must be done based on the current time, which is derives from the timing sync signal and associated configuration parameters).

	Regarding claim 13, Wakabayashi discloses an apparatus (communications device/UE; see Abstract and Fig. 11), comprising: 
communications device/UE; see Abstract and Fig. 11; the Examiner understands a UE as comprising at least one processor);
	a computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (communications device/UE; see Abstract and Fig. 11; the Examiner understands a UE as comprising a non-transitory storage medium coupled to the processor with instructions), the programming instructions instruct the at least one processor to:, wherein the programming instructions instruct the at least one processor to: 
		obtain first configuration information comprising an initial reference time or a scale parameter (UE 1103 receives system information incl. parameters relating to the GNSS system; see paragraph [0070] and Fig. 11 element 1105)
		determine a current time according to a global navigation satellite system (GNSS) clock (UE receives GNSS signal and synchronizes its timing with the GNSS signal; see paragraph [0070] and Fig. 11); and 
		calculate a transmission timeslot in a device-to-device (D2D) communications system according to the current time and the first configuration information UE acquires sync from GNSS and synchronizes timing for transmission of SLSS in specific timeslot; see paragraphs [0060], [0070] and Fig. 11; SLSS transmission is D2D; see paragraph [0060] and Fig. 11)
Wakabayashi does not explicitly disclose that the configuration information includes a reference time or scale parameter.

message includes reference time referencing GNSS reference time; see paragraph [0028])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Wakabayashi with Martin by incorporating Martin’s reference time. One of ordinary skill in the art would have found it obvious  to do so, as this would allow for more accurate timing. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

6.	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US 20180199298 A1) in view of Martin (US 20080247352 A1) and in further view of Faurie (US 20160338095 A1).

	Regarding claims 6 and 18, Wakabayashi and Martin teach the subject matter of the parent claim(s), as noted above. Wakabayashi and Martin do not disclose the limitations of claims 6 and 18.

	Faurie discloses subject matter relating to sidelink. Specifically, Faurie discloses
	wherein the sidelink synchronization information further comprises a sidelink master information block (MIB-SL), and wherein the MIB-SL comprises information about the UE sends SL-MIB with information about D2D resources and allocation; see paragraphs [0049], [0065],and [0112]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Wakabayashi and Martin with Faurie by incorporating the MIB-SL of Faurie, used to transmit information about the transmission timeslot for aligning timeslots. One of ordinary skill in the art would have found it obvious to do so, as the MIB-SL is a standard feature of D2D, and this would be a typical use of the MIB-SL. Information about the timeslots needs to be transmitted, and this is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

7.	Claims 11 – 12 and 25 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US 20180199298 A1) in view of Faurie (US 20160338095 A1).

	Regarding claims 11 and 25, Wakabayashi discloses the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses
	wherein synchronizing with the first terminal according to the sidelink synchronization information comprises: 
	obtaining a timeslot boundary of the first terminal according to the SLSS; 
	aligning a timeslot boundary with the timeslot boundary of the first terminal; and 
UE acquires sync from GNSS and synchronizes timing for transmission of SLSS in specific timeslot; see paragraphs [0060], [0070] and Fig. 11; the Examiner notes that transmitting in an LTE system requires knowing and aligning the timeslot boundaries)

	Wakabayashi does not explicitly disclose the remainder of the claim. Faurie discloses subject matter relating to sidelink. Specifically, Faurie discloses
	wherein the sidelink synchronization information further comprises a sidelink master information block (MIB-SL), wherein the MIB-SL comprises a transmission timeslot in a device-to-device (D2D) communications system which is determined according to the GNSS clock (UE sends SL-MIB with information about D2D resources and allocation; see paragraphs [0049], [0065],and [0112]), and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Wakabayashi with Faurie by incorporating the MIB-SL of Faurie, used to transmit information about the transmission timeslot for aligning timeslots. One of ordinary skill in the art would have found it obvious to do so, as the MIB-SL is a standard feature of D2D, and this would be a typical use of the MIB-SL. Information about the timeslots needs to be transmitted, and this is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

Regarding claims 12 and 26, Wakabayashi and Faurie teach the subject matter of the parent claim(s), as noted above. Wakabayashi further discloses:
	wherein the transmission timeslot in the D2D communications system includes at least one of a subframe number or a frame number in the D2D communications system (UE sends SLSS in specific timeslot; see paragraphs [0060], [0070] and Fig. 11; the Examiner notes that all timeslots in LTE systems include frame/subframe numbers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Tavildar - US 20110170465 A1 - Synchronization

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.S./Examiner, Art Unit 2464          

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464